DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  EXPRESS CONSOLIDATION, INC.,
                           Appellant,

                                    v.

   TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA,
  AGENCY MARKETING SERVICES, INC., and KEVIN SCHUCK, JR.,
                        Appellees.

                              No. 4D18-2171

                              [May 23, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David Haimes, Judge; L.T. Case No. 11-024445 (08).

  Steven A. Smilack of Steven A. Smilack, P.A., Pompano Beach, for
appellant.

  Laura Besvinick and Julie E. Nevins of Stroock & Stroock & Lavan LLP,
Miami, for appellee Travelers Casualty and Surety Company of America.

   Neil Rose of Bernstein, Chackman, Liss, Hollywood, for appellees
Agency Marketing Services, Inc., and Kevin Schuck, Jr.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.